Per Curiam : This was an original proceeding commenced in this court for a writ of mandamus to compel Joseph F. Haas, as county clerk of Cook county, to cause to be printed upon the primary ballots of the republican party in Cook county, for the primary election to be held on the 13th day of April, 1909, the relator’s name as a candidate for circuit judge, and involved the construction of certain provisions of “An act to provide for holding primary elections by political parties,” usually called the “Primary Election law of 1908.” Since this case was taken under advisement an opinion has been filed in the case of People v. Strassheim, 240 Ill. 279, wherein said act was held to be unconstitutional and void. It will therefore be unnecessary to consider the questions argued by the respective parties in the briefs filed in this cause, and the writ of mandamus, as prayed for, will be dénied. Writ denied.